807 F.2d 175Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Joe MCDOWELL, Plaintiff-Appellant,v.R.B. MOORE;  R.D. Sisk;  D. Lindsay;  (Patrolman) Love;D.R. Hubbard, Defendants-Appellees.
No. 86-7592.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1986.Decided Dec. 9, 1986.

Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Robert Joe McDowell, appellant pro se.
Tyrus Vance Dahl, Womble, Carlyle, Sandridge & Rice, for appellees.
PER CURIAM:


1
Robert Joe McDowell appeals from the district court's judgment entered upon a jury verdict in favor of the defendant police officers in this 42 U.S.C. Sec. 1983 suit.  McDowell alleged in his complaint that in two separate incidents the defendants falsely arrested him and used excessive force in effectuating the arrests.  The matter was set for trial in the district court.  After hearing the evidence, the jury rendered a verdict for the defendants.  Thereafter, the district court certified the appeal to be frivolous and granted the defendants' motion for attorney's fees.1


2
McDowell makes the following contentions in his notice of appeal2:


3
(1) the district court erred in granting the defendant Moore's motion in limine to exclude any reference to the charges pending against him;


4
(2) the district court's instructions to the jury were erroneous;


5
(3) the district court erred in denying his motion for a continuance and the appointment of counsel;  and


6
(4) the district judge's conduct at the trial prejudiced his case.


7
We have reviewed these contentions and find no reversible error.  We grant leave to proceed in forma pauperis and affirm the district court's decision.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


8
AFFIRMED.



1
 McDowell does not appeal the district court's order awarding the defendants attorney's fees


2
 McDowell did not file an informal brief in this Court, although he was afforded the opportunity to do so